             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                            8:18CR259
                Plaintiff,
    vs.
                                                      ORDER
ANDREW HIYKEL,
                Defendant.


    IT IS ORDERED that:

    1.    The Government’s unopposed Motion to Continue (filing 35) is
          granted.

    2.    Defendant Andrew Hiykel’s sentencing is continued to April 18,
          2019, at 1:30 p.m., before the undersigned United States District
          Judge, in Courtroom No. 1, Roman L. Hruska Federal
          Courthouse, 111 South 18th Plaza, Omaha, Nebraska. The
          defendant shall be present at the hearing.

    Dated this 5th day of March, 2019.

                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge
